Title: To Thomas Jefferson from E. Copeland, Jr., 16 December 1824
From: Copeland, E., Jr.
To: Jefferson, Thomas


Sir
Boston
Decr 16, 1824
I had the pleasure of receiving this morning Your esteemed favr dated 9th Instt.—The remittance of $123.70 when received from Colo Paton will be duly placed to the Credit of our friends messr Dodge & Oxnard, as received from You.—It will give me much pleasure to comply with your wishes respecting the articles to arrive here from marseilles, as well as to attend to any other commands you may occasionally have in this Quarter.—Your Letter for messr Dodge & Oxnard will be sent by a vessel from this port in a few days.—Very respectfully SirYour O. H. SertE: Copeland JunrCaptn Ths Oxnard (of the House of D & O.) who is now here requests his respectful Compliments to you.—He intends to have the honor of paying you his personal respects on his visit to the south this winter.—